DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/21 has been considered. A copy of form PTO-1449 is attached.

 Drawings
The drawings filed on 8/23/21 are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimura (US2016/0299064) (of record).
Regarding claim 1, Shimura discloses a far-infrared light source (100) with variable frequency, comprising: a first light source (110) emitting a first laser light being a pulse laser (par. [0028]); a second light source (120) emitting a second laser light and capable of changing a wavelength of the second laser light; a nonlinear optical crystal (130) generating, by permitting incidence of the first laser light (115) and the second laser light (125), a far-infrared light (from optical crystal 130)  in a propagating direction that varies depending on frequency (par. [0028]); and a prism (140) attached to a side plane of the nonlinear optical crystal (130) and receiving and emitting the far-infrared light generated by the nonlinear optical crystal (130); wherein the far-infrared light source is adapted to use a dispersion characteristic when the far-infrared light is emitted from the nonlinear optical crystal (130) into the prism (140), and wherein the far-infrared light source is adapted to select and configure an emitting angle (θ1) of the far-infrared light into the prism (140) such that a frequency dependency of a propagating direction of the far-infrared light generated in the nonlinear optical crystal (140) is canceled. 
	Applicant is noted that the language “adapted to” or “capable of” in the claims does not constitute a limitation in any patentable sense (In re Hutchison, 60 USPQ 138) since it has been held that the recitation that an element is “adapted to” or “capable of” perform a function is not a positive limitation but only requires the ability to so perform.

    PNG
    media_image1.png
    681
    797
    media_image1.png
    Greyscale

Regarding claim 9, Shimura teaches an illumination optical system (155) for irradiating a sample (200) with the far-infrared light emitted from the far-infrared light source (100); a far-infrared light imaging optical system (182) for imaging the far-infrared light transmitted through the sample (200); and a second nonlinear optical crystal (132) for converting the far-infrared light imaged by the far-infrared imaging optical system (182) to a near-infrared light (figure 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura in view of Nishizawa et al (2007/0160093) (of record).
With respect to claims 2-8:
Regarding claim 2, Shimura teaches that the far-infrared light source (100) is capable of changing a frequency of the far-infrared light in a range between approximately 0.5THz and 3THz (par. [0028]), wherein an incident angle of the first laser light into the nonlinear optical crystal is constant.
Shimura does not teach the far-infrared light source is adapted to vary an incident angle of the second laser light into the nonlinear optical crystal depending on a wavelength of the second laser light. However, such the feature is known in the art as taught by Nishizawa et al.
Nishizawa et al, from the same field of endeavor, discloses an electromagnetic wave generating device (i.e., a far-infrared light source) (see figure 8 below) comprises : a first light source (24) emitting a first laser light being a pulse laser (par. [0073] and [0074]); a second light source (25) emitting a second laser light and capable of changing a wavelength of the second laser light; a nonlinear optical crystal (19) generating, by permitting incidence of the first laser light (hv1) and the second laser light (hv2), a far-infrared light (from optical crystal 19)  in a propagating direction that varies depending on frequency; and a prism (5 of figure 1) attached to a side plane of the nonlinear optical crystal (1 of figure 1) and receiving and emitting the far-infrared light (hv3) generated by the nonlinear optical crystal (1, 19); wherein the far-infrared light source is adapted to use a dispersion characteristic when the far-infrared light is emitted from the nonlinear optical crystal (1, 19) into the prism (5), wherein the far-infrared light source (hv3) is adapted to vary an incident angle (i.e., rotate mirror or beam splitter 18) of the second laser light (hv2) into the nonlinear optical crystal (19) depending on a wavelength of the second laser light (figure 9 and par. [0032]-[0039]).

    PNG
    media_image2.png
    765
    792
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include on Shimura a rotating mirror or beam splitter as taught by Nishizawa et al for the purpose of varying the incident angle of the second laser light to provide a precision control of the terahertz frequency as suggested by Nishizawa et al (par. [0032]).
Regarding claim 3, Nishizawa et al teaches that the far-infrared light source is adapted to configure an angle of the nonlinear optical crystal (19) with respect to a propagating angle of the first laser light (hv1) such that an emitting angle of the far-infrared light (hv3) into the prism (5 of figure 1) is at a predetermined value (see figure 15).
Regarding claim 4, Nishizawa et al teaches that an incident angle of the second laser light (hv2) into the nonlinear optical crystal is constant, and wherein the far-infrared light source (hv3) is adapted to vary, depending on a wavelength of the second laser light (hv2), an incident angle of the first laser light (hv1) into the nonlinear optical crystal (19) (figures 1 and 8).
Regarding claim 5, Shimura teaches that the far-infrared light source (100) is adapted to configure an angle of the nonlinear optical crystal (130) with respect to a propagating angle of the second laser light (125) such that an emitting angle of the far-infrared light into the prism (140) is at a predetermined value (see figure 1 or figure 8).
Regarding claims 6 and 8, Nishizawa et al teaches that the far infrared light source (24 25, 26) further comprising an optical system (18) for adjusting an incidence angle at which the second laser light (hv2) is incident on an entering surface of the nonlinear optical crystal (19), wherein the entering surface has an angle to avoid the first laser light (hv1) reflected by the entering surface from returning to the optical system (18), and an existing surface of the nonlinear optical crystal (19) for the first laser light (hv1) has an angle to avoid the first laser light reflected by the exiting surface from returning to the optical system (18) (figures 9 , 10, 15).
Regarding claim 7, Nishizawa et al teaches that the optical system comprises: a light deflector (M12) for deflecting the second laser light (hv2); and an imaging optical element (M22) for imaging the second laser light (hv2) deflected by the light deflector (M12) on the entering surface (figure 15).
	With respect to claims 10-15:
	Regarding claim 10, Shimura does not teach the far-infrared light source is configured so that an emission angle of the far-infrared light is changed when its frequency is changed, and the illumination optical system corrects an irradiation position of far-infrared light on sample when the angle of the far-infrared light emitted from the far-infrared light source is changed. However, such the feature is known in the art as taught by Nishizawa et al.
Nishizawa et al, from the same field of endeavor, discloses an electromagnetic wave generating device (i.e., a far-infrared light source) (see figure 8 above) comprises: a first light source (24) emitting a first laser light being a pulse laser (par. [0073] and [0074]); a second light source (25) emitting a second laser light and capable of changing a wavelength of the second laser light; a nonlinear optical crystal (19) generating, by permitting incidence of the first laser light (hv1) and the second laser light (hv2), a far-infrared light (from optical crystal 19)  in a propagating direction that varies depending on frequency; and a prism (5 of figure 1) attached to a side plane of the nonlinear optical crystal (1 of figure 1) and receiving and emitting the far-infrared light (hv3) generated by the nonlinear optical crystal (1, 19); wherein the far-infrared light source is adapted to use a dispersion characteristic when the far-infrared light is emitted from the nonlinear optical crystal (1, 19) into the prism (5), wherein the far-infrared light source (hv3) is adapted to vary an incident angle (i.e., rotate mirror or beam splitter 18) of the second laser light (hv2) into the nonlinear optical crystal (19) depending on a wavelength of the second laser light (figure 9 and par. [0032]-[0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include on Shimura a rotating mirror or beam splitter as taught by Nishizawa et al so that an emission angle of the far-infrared light is changed when its frequency is changed, and the illumination optical system corrects an irradiation position of far-infrared light on sample when the angle of the far-infrared light emitted from the far-infrared light source is changed to provide a precision control of the terahertz frequency as suggested by Nishizawa et al (par. [0032]).
Regarding claim 11, Nishizawa et al teaches that the illumination optical system comprises an angle variable mirror (M11, M12, M21 and M22) capable of adjusting the angle of a reflection plane to reflect the far-infrared light (hv3), and the angle variable mirror corrects the irradiation position of the far-infrared light (hv3) on the sample by adjusting the angle of a reflection plane reflecting the far-infrared light (figure 15).
Regarding claim 12, figure 15 of Nishizawa et al teaches that the slit (36) is placed to allow the far-infrared light (hv3) and blocking the first and second laser light (hv1 and hv2). 
Nishizawa et al does not teach a cylindrical lens disposed between the nonlinear optical crystal (19) and the slit (36) for collecting the far-infrared light emitted from the far-infrared light source; and a slit disposed in vicinity of a back focal plane of the cylindrical lens and blocking some of the frequency components of the far-infrared light that is not needed to be applied onto the sample. However, it would have been obvious to one having ordinary skill in the art to include in Nishizawa et al to include in Nishizawa et al a cylindrical lens if the slit has a rectangular shape.
Regarding claims 13-15; Shimura does not teach the use of a diffuser between the sample (200) and the second nonlinear optical crystal (132); a mechanism that rotates the diffuser and a signal processor that performs time integration of signals detected by rotating the diffuser. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Shimura a diffuser, a mechanism for rotating the diffuser and a processor that the perform time integration of signals detected by rotating the diffuser. The rationale for this modification would have arisen from the fact that using a diffuser and control it would increase the uniformity of the detected signal from the sample.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawase et al (2002/0024718) discloses a method and apparatus for generating tera-hertz wave comprises a first light source (12), a second light source (14), a nonlinear optical crystal (1) and a prism (16) attached to the nonlinear optical crystal (1). However, Kawase et al fails to tech that the far-infrared light source is adapted to select and configure an emitting angle of the far-infrared light into the prism such that a frequency dependency of a propagating direction of the far-infrared light generated in the nonlinear optical crystal is canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  September 29, 2022